Case 2:20-cv-00656-JLB-MRM Document 22 Filed 09/29/20 Page 1 of 1 PageID 649




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

RFG PETRO SYSTEMS, LLC, a Florida
limited liability company,

             Plaintiff,

v.                                             Case No.: 2:20-cv-00656-JLB-MRM

JONATHAN R. MARTIN, an individual,
PLASTICS CONSULTING, LLC, a Texas
limited liability company, and BLACK
MAMBA ROD LIFT LLC, a Texas limited
liability company,

             Defendant.
                                        /

                                       ORDER

      In compliance with this Court’s remand order (Doc. 20), the parties stipulate

that they have reached a confidential agreement regarding the attorneys’ fees and

costs incurred by Plaintiff as a result of the removal. (Doc. 21); 28 U.S.C. § 1447(c).

The Court accepts the stipulation but retains jurisdiction for sixty days to reopen

the case for further proceedings solely on the issue of attorneys’ fees and costs upon

a motion filed by any party. This matter shall otherwise remain CLOSED.

      ORDERED in Fort Myers, Florida, on September 29, 2020.
